DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Push-button switch with a lubricant retaining portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai [US 2016/0071662] in view of Takiguchi et al. [US 8,766,122].
In regard to claim 1, Cai discloses [Fig. 3] a switch comprising: a housing [104] comprising a box shape and an opening surface; a plunger configured to move along a first direction [vertically] intersecting the opening surface; and a movable piece [106] arranged inside the housing and configured to elastically deform in a second direction intersecting the first direction, wherein the plunger comprises a touching portion [annotated below] arranged so as to face the movable piece in the second direction inside the housing and configured to elastically deform the movable piece in the second direction by touching the movable piece, the plunger being arranged to be movable between a first position in which the touching portion touches the movable piece along the first direction to elastically deform the movable piece in the second direction, and a second position different from the first position.  Cai does not disclose a lubricant retaining portion configured to retain a lubricant is provided in at least one of the touching portion of the plunger and a touched portion of the movable piece touched by the touching portion.  Takiguchi teaches [in Fig. 23] a lubricant retaining portion [211c] configured to retain a lubricant is provided in the touching portion [211] of the plunger [210].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the lubricant retaining portion of Takiguchi with the switch of Cai in order to “provide a push type switch which is capable of causing an operator to sense an upscale impression” when operating the switch [Takiguchi, col. 1, lines 59-61].

    PNG
    media_image1.png
    617
    647
    media_image1.png
    Greyscale


	In regard to claim 2, Cai discloses [in Figs. 3-5] the switch according to claim 1 further comprising: a fixed piece [105] fixed inside the housing [104] and comprising a fixed contact portion [1052], wherein the movable piece comprises:  a fixed portion [weld leg of 106, see par. 0030] fixed inside the housing; and a movable portion [annotated above] provided with a movable contact portion [1061] facing the fixed contact portion in the second direction and provided with the touched portion [1062], and also connected to the fixed portion and configured to elastically deform in the second direction, and wherein, the movable piece is arranged electrically independent of the fixed piece, and by the movable portion elastically deforming in the second direction, configured to cause the movable contact portion to touch or separate from the fixed contact portion.  

	In regard to claims 8 and 16, Cai discloses [in Fig. 3] the switch according to claims 1 and 2, respectively.  Cai does not disclose that the lubricant retaining portion comprises a plurality of recessed portions independently arranged along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a plurality of recessed portions [211d] independently arranged along the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the lubricant retaining portion and recessed portions of Takiguchi with the switch of Cai in order to “provide a push type switch which is capable of causing an operator to sense an upscale impression” when operating the switch [Takiguchi, col. 1, lines 59-61].
	In regard to claims 9 and 17, Cai discloses [in Fig. 3] the switch according to claims 1 and 2, respectively.  Cai does not disclose that the lubricant retaining portion is provided on the touching portion of the plunger.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion is provide on the touching portion of the plunger.  It would .

Allowable Subject Matter
Claims 3-6, 10-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3 and 11, in combination with other limitations, the lubricant retaining portion comprising at least one of a first retaining portion arranged on a surface of one side in the first direction of the projecting portion of the projection, and a second retaining portion arranged on a surface of another side in the first direction of the projecting portion of the projection is neither disclosed nor suggested by the prior art.
In regard to claims 10 and 18, in combination with other limitations, the lubricant retaining portion being provided on the touched portion of the movable piece is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu [US 6,420,670] discloses a push-button switch with a similar .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833